Case:14-05630-EAG13 Doc#:55 Filed:10/01/19 Entered:10/01/19 09:39:41   Desc: Main
                           Document Page 1 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO


IN RE:                                       CASE NO.:14-05630-EAG
MILTON AYALA MARTINEZ
LOYDA IRIZARRY ALMODOVAR
                                             CHAPTER 13
XXX-XX-6646
XXX-XX-4276

        DEBTOR (S)



              STANDING CHAPTER 13 TRUSTEE’S REPORT OF DEBTOR(S) PLAN
       COMPLETION AND THE COMPLIANCE WITH § 1328 DISCHARGE REQUIREMENTS


 TO THE HONORABLE COURT:

     NOW COMES José R. Carrión, Standing Chapter 13 Trustee, and very
 respectfully reports:

     Debtor(s) has/have completed all payments under the confirmed or approved
 modified plan or has/have completed the payment of all allowed unsecured claims
 in full.

     Be advised that a Final Report & Account will be filed as soon as
 practicable as required by §§ 1302(b)(1) and 704(a)(9) to allow the Court to
 close the case pursuant to § 350(a) and Fed.R.Bankr.P. Rule 5009(a).

     Be advised that Section 1328(a) provides that after debtor’(s’) completion
 of plan the payments and her/his/their certification that there are no
 outstanding debts related to Domestic Support Obligations (DSO), the Court shall
 grant the debtor(s) a discharge of “all debts provided for by the plan…” after
 compliance with subsections (g)(1), (f) and (h).

          COMPLIANCE WITH § 1328(g)(1) & FED.R.BANKR.P. RULE 1007(b)(7)
                              [Instructional Course]

     Debtor(s) has/have not filed with the court a certification of completing an
 instructional course concerning personal financial management, in compliance
 with § 1328(g)(1) and Fed.R.Bankr.P. Rule 1007(b)(7). No certification was
 required pursuant to the Unites States Trustee’s Temporary WAIVER related to the
 effects of Hurricanes Irma and Maria in effect at the time of plan completion.

                  COMPLIANCE WITH § 1328(a) & LBR 3015-3(k)-(DSO)

     Debtor(s) is/are not required to file a certification in compliance with §
 1328(a) and LBR 3015-3(k), affirming that there are no outstanding support
 obligations debt.
Case:14-05630-EAG13 Doc#:55 Filed:10/01/19 Entered:10/01/19 09:39:41       Desc: Main
Trustee's Report on Debtor(s) PlanDocument
                                   Completion...
                                              Page
                                            2 of 4                               Page 2




                     COMPLIANCE WITH § 1328(f) - (PRIOR DISCHARGES)

    According to the case record the debtor(s) has/have not received a discharge
under Chapters 7, 11, or 12 during the 4-year period preceding this case
petition date.

             COMPLIANCE WITH § 1328(h) & FED.R.BANKR.P. RULE 1007(b)(8)

    Section 522(q)(1) is not applicable, Debtor(s) claimed exemptions under §
522(b)(3).

    Upon information and believe there is/are no pending proceeding(s) in which
the debtor(s) may be found guilty of a felony of the kind described in § 522(q)
(1)(A) or liable for a debt of the kind described in § 522(q)(1)(B).


                                          CONCLUSION

    The above described would support a Court’s finding, after notice and a
hearing held 10 days prior to entering the order [11 USC § 1328(h)], that
debtor(s) is/are entitled to a Chapter 13 Discharge.

    WHEREFORE the Standing Chapter 13 Trustee respectfully submits the
information in this Report for the Court’s consideration in granting or not a
Chapter 13 Discharge to the debtor(s) in this case.

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of
this motion has been served on the same date it is filed to:the DEBTOR(s) and to
all parties in interest by first class mail to their address of record, and also
to her/his/their attorney by first class mail, if not a ECFS register user.


     In San Juan, Puerto Rico this October 01, 2019.


                                                     /s/ Jose R. Carrion

                                                     JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                     PO Box 9023884, San Juan, PR 00902
                                                     Tel (787)977-3535 FAX (787)977-3550
      Case:14-05630-EAG13 Doc#:55 Filed:10/01/19 Entered:10/01/19 09:39:41    Desc: Main
14-05630-EAG                  CERTIFICATE
                                 DocumentOF Page
                                             MAILING
                                                  3 of 4

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:

JOSE R. CARRION                                MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION           US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                             300 RECINTO SUR ST., SUITE 109
                                               OLD SAN JUAN, PR 00901

PETER ANTHONY SANTIAGO GONZALEZ*               MILTON AYALA MARTINEZ
PO BOX 1414                                    EL REAL
SABANA GRANDE, PR 00637                        135 CALLE REAL
                                               SAN GERMAN, PR 00683
AEELA                                          BEST & GENERAL
PO BOX 364508                                  CAPARRA TERRACE
SAN JUAN, PR 00936-4508                        1307 AVE AMERICO MIRANDA
                                               SAN JUAN, PR 00921-2109

CITICORP CREDIT SERVICES                       COLLECTION ADVERTISEMENT & ASSOCIATES
CENTRALIZED BANKRUPTCY                         PO BOX 195162
PO BOX 20507                                   SAN JUAN, PR 00919-5162
KANSAS CITY, MO 64153

DYNAMIC RECOVERY SOLUTIONS                     FIRST BANK OF PR
PO BOX 25759                                   PO BOX 9146
GREENVILLE, SC 29616-0759                      SAN JUAN, PR 00908-0146


HOSPITAL LA CONCEPCION                         MAZA & GREEN
PO BOX 285                                     PO BOX 364028
SAN GERMAN, PR 00683                           SAN JUAN, PR 00936-4028


HOSP METROPOLITANO                             MONARCH RECOVERY MANAGEMENT
PO BOX 63                                      PO BOX 21089
SAN GERMAN, PR 00683                           PHILADELPHIA, PA 19114-0589


NCO FINANCIAL SYSTEMS INC                      CLERK, U.S.BANKRUPTCY COURT
PO BOX 192478                                  UNCLAIMED MONEY
SAN JUAN, PR 00919-2478                        ,   00000


OSI COLLECTION SERVICES                        PLAZA ASSOCIATES
PO BOX 43050                                   JAF STATION
PHOENIX, AZ 85080                              PO BOX 2769
                                               NEW YORK, NY 10116-2769

TEMPUS FINANCIAL SERVICES                      US DEPARTMENT OF EDUCATION
PO BOX 538683                                  PO BOX 530260
ATLANTA, GA 30353-8683                         ATLANTA, GA 30353-0260


AEELA                                          CITICORP CREDIT SERVICES
PO BOX 364508                                  CENTRALIZED BANKRUPTCY
SAN JUAN, PR 00936-4508                        PO BOX 20507
                                               KANSAS CITY, MO 64153

NCO FINANCIAL SYSTEMS INC                      NCO FINANCIAL SYSTEMS INC
PO BOX 192478                                  PO BOX 192478
SAN JUAN, PR 00919-2478                        SAN JUAN, PR 00919-2478
       Case:14-05630-EAG13
NCO FINANCIAL SYSTEMS INC    Doc#:55 Filed:10/01/19  Entered:10/01/19
                                                AMERICAN INFOSOURCE LP09:39:41
                                                                        AS AGENTDesc:
                                                                                 FOR Main
PO BOX 192478                       Document T-MOBILE/T-MOBILE
                                                Page 4 of 4        USA INC
SAN JUAN, PR 00919-2478                          PO BOX 248848
                                                 OKLAHOMA CITY, OK    73124-8872

ASSET ACCEPTANCE LLC ASSIGNEE AMERICAN EXPRESS   FIRST BANK OF PR
C/O MIDLAND CREDIT MANAGEMENT INC                PO BOX 9146
PO BOX 2036                                      SAN JUAN, PR 00908-0146
WARREN, MI 48090

DEPARTMENT OF TREASURY                           DEPARTMENT OF TREASURY
SECTION OF BANKRUPTCY 424 OFFICE                 SECTION OF BANKRUPTCY 424 OFFICE
PO BOX 9024140                                   PO BOX 9024140
SAN JUAN, PR 00902-4140                          SAN JUAN, PR 00902-4140

DATED:   October 01, 2019                         CAROLINE MARTINEZ
                                                  OFFICE OF THE CHAPTER 13 TRUSTEE
